PEARSON, Chief Judge
(concurring in part and dissenting in part).
I concur in the opinion except that portion which holds that no error has been demonstrated upon the motion to quash the rule to show cause. The effort to hold the individual members of the present City Commission in contempt is, I think, improper, and at least they are entitled to a ruling on their motion. To hold otherwise is to place these men in a continuing position of jeopardy under a process which the court may (and I believe the court will later) hold to be improperly issued.
This right to a ruling upon the legality of a rule to show cause why the present *174commission should not be held in contempt in no way indicates a question as to the validity of the declaratory decree entered in 1953. This is a valid and binding decree. Efforts to enforce the decree are entirely proper. The question to my mind is whether it can be enforced by contempt upon the petition here presented against the present members of the City Commission. The petition upon which the rule is based is vague and indefinite as to the alleged contemptuous actions and alleges only that the present Commission has failed to carry out the decree. Phillips v. State, Fla.App.1962, 147 So.2d 163; see 17 C.J.S. Contempt § 72(1).
I would direct the trial court to quash the rule and proceed to enforce the decree.